DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15-20, 38-41, 52, 53, 70-72 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2020/0213973 (Lee).
Lee discloses a technique for scrambling of physical broadcast channel (PBCH). 
Regarding claim 1, Lee teaches a method for wireless communication at a user equipment (UE) (see Abstract), comprising: receiving a transmission including an indication of a synchronization signal (SS) burst set pattern, the transmission comprising by receiving a primary synchronization signal (PSS), or a secondary synchronization signal (SSS), or a demodulation reference signal (DMRS) of a physical broadcast channel (PBCH), or a handover message, or a combination thereof, that indicates the SS burst set pattern (In some aspects, the time information signaling used in connection with PBCH scrambling techniques disclosed 
Regarding claim 2, Lee fails to specifically teach identifying at least one time location to monitor for one or more sets of SS blocks based at least in part on the received indication of the SS burst set pattern; and monitoring the identified at least one time location for the one or more sets of SS blocks. However, as stated above, Lee provides time information signaling including SS block index within the SS burst set ([0181]-[0182]). It is obvious that the information is provided for a UE to identify and utilize. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Lee to include a function at UE to identify a time location to monitor for SS blocks based on the received SS burst set index within BCH TTI and SS block index within SS burst set and monitor the identified time location in order to utilize the timing information provided to UE. 
Regarding claim 3, Lee teaches receiving the transmission including the indication of the SS burst set pattern comprises: receiving an indication of a slot occupancy pattern for a set of slots, the slot occupancy pattern indicating one or more slots of the set of slots that contain SS blocks of the one or more sets of SS blocks (The SS block index within the SS burst set can include 2 bits, 3 bits, or 6 bits, depending on the frequency carrier.  In some aspects (and as illustrated in FIGS. 16-18), the time information signaling in PBCH can be split into two fields, where the first field can be carried as part of the PBCH payload and the second field can be carrier as part of the PBCH demodulation reference signal (DMRS) sequence. [0181]). 

		Regarding claims 15-20, Lee fails to specifically teach the limitations as recited. However, Lee teaches using SS block index within the SS burst set and the SS burst set index which are used as a part of time information necessary for identifying the synchronization signal. With this teaching at hand, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Lee by utilizing the information included in the time information signals shown at Figs. 16-18 to identify subcarrier spacing and the SS burst set pattern in order to process the SSs and non-SSs as designated. 
		Regarding claims 38-41, 52, 53, 70-72 and 76, one or more of above analysis apply to the claim limitations as they are reciting the same/similar features. 

Claims 5 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims above, and further in view of NTT Dokomo, Inc., “Discussion on remaining details on SS block and SS burst set design”, 3GPP R1-1713895, 25th August 2017 (NTT Dokomo).
Regarding claims 5 and 42, Lee fails to specifically teach an ordering of the set of SS symbols comprises the PSS symbol, followed by a first of the one or more PBCH symbols, followed by the SSS symbol, followed by a second of the one or more PBCH symbols, followed by a third of the one or more PBCH symbols. However, NTT Dokomo teaches the specific ordering of the symbols at Fig. 1(b). Since NTT Dokomo is in the same filed of the invention as Lee, and is specifically directed to improving SS burst set composition, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Nam by adopting the composition shown at Fig. 1(b) of NTT Dokomo to specifically provide SS block composition as recited in the claims. 

Claims 6-11, 13, 14, 21, 23-37, 43-48, 50-51, 54, 56-69, 73, 75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims above, and further in view of Nokia, “On SS Burst Set composition”, 3GPP R1-1711261, 19th May 2017 (Nokia).
		Regarding claim 6, Lee fails to specifically teach identifying at least one time location to monitor for control information based at least in part on the received indication of the SS burst set pattern. Nokia discloses SS block and burst design set design considering the pattern of possible block time locations (See Introduction). Nokia teaches providing control information and identifying positions to monitor for control information based on the received indication of the SS burst set pattern ("every 0th and 6th symbol could be used even for control" described at section 2.1, first paragraph). Lee and Nokia are in the same filed of endeavor. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Lee by employing the teaching of Nokia and 
		Regarding claims 7-10, the combined teaching of Lee and Nokia fails to specifically teach the limitations as recited. However, with the teaching of identifying positions to monitor for control information based on the burst set pattern, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the combined teaching of Lee and Nokia by making obvious design choices such as monitoring for SS blocks in a first subcarrier spacing and monitoring for control information in a second subcarrier spacing, etc. in order to provide necessary details for practicing the method.
		Regarding claim 11, Lee fails to specifically teach identifying, based at least in part on the received indication of the SS burst set pattern, a guard period between two of the one or more sets of SS blocks. However, Nokia inherently teaches this limitation. Nokia teaches guard period in its teaching of mapping in SS block time locations, section 2, the boxed text. Lee and Nokia are in the same field of endeavor. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Lee by incorporating the teaching of Nokia to identify the guard period based on the indication of the SS burst set pattern.
		Regarding claims 13 and 14, Lee fails to specifically teach the limitation. However, Nokia teaches receiving an indication of at least one time location of one or more SS blocks within the SS burst set pattern (inherent from the teaching "determination of the pattern of possible SS-block time locations", at section 3, third paragraph). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Lee by 
		Regarding claims 21, 23-37, 43-48, 50-51, 54, 56-69, 73, 75 and 77, one or more of above analysis apply to the claim limitations as they are reciting the same/similar features.

Response to Arguments
6.	Applicant’s arguments, filed November 20, 2020, with respect to the rejection(s) of claim(s) 1-80 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found reference and some of the references used in the previous office action. See the rejections above. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kim et al. PG Pub., the Wu PG Pub., the Abedini et al. PG Pub., the Gaal et al. PG Pub., and the Jung et al. PG Pub., are cited for further references.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 









/MIN JUNG/Primary Examiner, Art Unit 2472